Case: 15-10191     Date Filed: 08/04/2015   Page: 1 of 4


                                                              [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                   No. 15-10191
                               Non-Argument Calendar
                             ________________________

                        D.C. Docket No. 1:13-cv-02674-LMM



DONALD THOMPKINS, SR.,

                                                                 Plaintiff-Appellant,

                                        versus

US XPRESS, INC.,

                                                                Defendant-Appellee,

LEONARD STRAW,
in his official capacity,

                                                                          Defendant.

                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                  (August 4, 2015)
              Case: 15-10191     Date Filed: 08/04/2015    Page: 2 of 4


Before HULL, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Donald Thompkins, Sr., a 62-year-old African-American Seventh Day

Adventist, who is proceeding pro se but, at times, was represented by counsel in

the district court, appeals (1) the magistrate judge’s order denying, and striking, his

request for an investigation into misconduct on the part of his former attorney,

counsel for U.S. Xpress, Inc. (“U.S. Xpress”), and others; and (2) the district

court’s order granting summary judgment to U.S. Xpress on his claims of: racial

and religious discrimination, in violation of Title VII, 42 U.S.C. § 2000e-2(a)(1)

(“Title VII”); age discrimination, in violation of the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 623(a); and hostile work environment

based on racial, religious, and age discrimination.

      Thompkins’s initial brief focuses almost exclusively on the alleged

misconduct of his attorney and others. In several places, he states generally that he

had provided his attorney with proof to support his claims and that disputed issues

of material fact still exist. In response, U.S. Xpress contends that Thompkins has

failed to address the merits of any of his discrimination claims. In his reply brief,

Thompkins references various documents from the record, again alleging broadly

that they create genuine issues of material fact. There was no abuse of discretion

in denying and striking Thompkins’s request to investigate alleged misconduct.


                                           2
                 Case: 15-10191   Date Filed: 08/04/2015    Page: 3 of 4


The motion was not signed under oath, in violation of a local rule. There was also

a failure to state with particularity the circumstances of the alleged misconduct,

also in violation of the local rule. Finally, the motion was properly stricken

because the motion revealed settlement communications in violation of the court’s

express order.

       While we construe pro se briefs liberally, issues not briefed by a pro se

litigant on appeal are deemed abandoned. Timson, 518 F.3d at 874. “A party fails

to adequately ‘brief’ a claim when he does not plainly and prominently raise it, for

instance by devoting a discrete section of his argument to those claims.” Sapuppo

v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014). Passing

references to an issue do not suffice. Id. Moreover, we do not address arguments

raised for the first time in a pro se litigant’s reply brief. Timson, 518 F.3d at 874.

       Thompkins has abandoned any claim that the district court erred in granting

summary judgment to U.S. Xpress because he provides no meaningful argument of

those claims or the summary judgment order in his initial brief. See Sapuppo, 739

F.3d at 681; Timson, 518 F.3d at 874. Even if Thompkins’s general references in

his reply brief to documents in the record are liberally construed to raise an

argument that the district court erred in granting summary judgment, we do not

address matters raised for the first time in a reply brief. See Timson, 518 F.3d at

874.


                                           3
     Case: 15-10191   Date Filed: 08/04/2015   Page: 4 of 4


AFFIRMED.




                              4